Since the defendant had not yet completed his originally imposed sentence of imprisonment when he was resentenced, the resentencing to a term including the statutorily required period of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621 [2011]; People v Dawkins, 87 AD3d 550 [2011]; People v Myrick, 84 AD3d 1272 [2011], lv denied 17 NY3d 820 [2011]).
*1035On an appeal from a resentence to correct a Sparber error (People v Sparber, 10 NY3d 457 [2008]), this Court lacks the authority to reconsider the incarceratory component of the defendant’s sentence (see People v Lingle, 16 NY3d at 635; People v Myrick, 84 AD3d at 1272). Mastro, J.E, Florio, Lott and Cohen, JJ., concur.